Opinion op the Court by
Judge Hardin :
In ,the former opinion of this court in this case, it was decided that ‘if the payments were made by appellant and his co-obligor before the note was in fact transferred to Job Dean and by him assigned to appellee or before they had notice of such transfer and assignment, they were entitled to credit for such payments.” The single instruction which was given at the instance of the defendant was in conformity to the above proposition of law. It appears that two instructions were ashed by the plaintiff; one of them was given, and the other is not in this record. It does not therefore appear that any error was committed as to instructions. The only other question is as to the competency of M. B. Dehaven as a witness for the defendant. He was not a party, and we do not perceive in the fact that he proves a payment of the debt to him, under what both he and the obligors had a right to regard as sufficient authority, that he was in any way interested in the result of this suit.
Wherefore the judgment is affirmed.